Citation Nr: 0504496	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-12 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision that denied service 
connection for hypertension as secondary to service-connected 
diabetes mellitus.  The veteran filed a notice of 
disagreement (NOD) in February 2003, and the RO issued a 
statement of the case (SOC) later that same month.  The 
veteran filed a substantive appeal in April 2003.

The veteran canceled a hearing before a Veterans Law Judge at 
the RO that was scheduled for May 7, 2004.

For reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in 
correspondence received in September 2003, the veteran raised 
the issue of service connection for post-traumatic stress 
disorder (PTSD).  As that matter has not been adjudicated by 
the RO, it is not properly before the Board; hence, it is 
referred to the RO for appropriate action.  


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations (see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004)), the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for secondary service connection for 
hypertension has not been accomplished.  

Initially, the Board finds that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the issue for service connection for hypertension-to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the Department 
to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  After providing the required notice, the RO should 
obtain any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).   

Moreover, in June 2002, the veteran submitted a signed 
authorization for release of medical records, pertaining to 
the claim currently on appeal, from Sandeep Vardan, M.D., in 
Bluefield, West Virginia.  These pertinent records have not 
been obtained.

The Board also finds that further medical evaluation of the 
veteran is needed.  

Ssecondary service is available, under 38 C.F.R. § 3.310(a), 
not only for disability caused by service-connected 
disability, but for the degree of additional disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The Board finds that the medical evidence currently of record 
is insufficient to decide the claim on appeal.  In December 
2002, a VA examiner opined that the veteran's hypertension 
was less likely related to diabetes mellitus because the 
veteran had hypertension for several years prior to his 
diabetes.  However, this fact, alone, does appear dispositive 
of the medical nexus question.  Additionally, the Board 
points out that, while the veteran indicated that he was 
diagnosed with hypertension in 1994 or 1995, and diagnosed 
with diabetes in 1997 or 1998, he also asserts that his 
diabetes had gone undiagnosed for several years.  The Board 
also notes that there is no medical opinion that specifically 
addresses whether the veteran's diabetes mellitus aggravates 
his hypertension.  The Board finds that a medical opinion 
addressing these matters, that is based on both examination 
of the veteran and consideration of his documented medical 
history and assertions, is needed to fairly resolve the 
question on appeal.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the RO should arrange for the veteran to undergo 
VA cardiovascular examination at any appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
well result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); and 38 C.F.R. § 3.159 (2004).   
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for 
secondary service connection for 
hypertension.  The letter should include 
a summary of the evidence currently of 
record that is pertinent to the claim, 
and specific notice as to the type of 
evidence necessary to substantiate the 
claim.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to evaluation 
or treatment for the claimed disability 
that are not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and, if necessary, 
authorization is provided.  

The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should include clear notice that 
the veteran has a full one-year period 
for response (although VA may adjudicate 
the claim within the one-year period).

2.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159 (2004)-to 
specifically include the records of 
Sandeep Vardan, M.D., in Bluefield, West 
Virginia, from 2001 to the present date 
(for which medical authorization has 
already been provided).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA cardiovascular 
examination at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests, 
studies and consultations (with all 
findings made available to primary 
examining physician prior to completion 
of his or her report), and all clinical 
findings should be reported in detail.  

Based on the examination of the veteran 
and review of the record, the examiner 
shoulder offer an opinion, consistent 
with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the veteran's 
hypertension (a) was caused or (b) is 
aggravated (worsened) by the veteran's 
service-connected diabetes mellitus.  If 
aggravation of the veteran's hypertension 
by service-connected diabetes mellitus is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
secondary service connection for 
hypertension in light of all pertinent 
evidence and legal authority. 

7.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC that 
includes citation to all additional legal 
authority considered, as well as clear 
reasons and bases for the RO's 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




